Case 20-71228-pmb       Doc 86    Filed 03/02/21 Entered 03/02/21 17:49:12            Desc Main
                                  Document     Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:
                                                     CHAPTER 11
 AREU STUDIOS, LLC,
                                                     CASE NO. 20-71228-PMB
          Debtor.

                               CERTIFICATE OF SERVICE

       This is to certify that on March 1, 2021, the First Modification to Second Amended Plan of
Reorganization (Doc. No. 85) (the “Modification”) was electronically filed using the Bankruptcy
Court’s Electronic Case Filing program which sends a notice of and an accompanying link to the
Modification to the following parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case Filing program:

   •   Jonathan S. Adams jonathan.s.adams@usdoj.gov
   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   Michael D. Robl michael@roblgroup.com, lelena@roblgroup.com;
       shannon@roblgroup.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com

        I further certify that on the date indicated below I caused to be served a copy of the
Modification and the Order and Notice Rescheduling WebEx Hearing and Extending Ballot and
Objection Deadlines (Doc. No. 79) to be served upon all parties listed below via method indicated
and upon those parties listed on the attached mailing matrix via Federal Express Overnight and
U.S. first class mail, postage prepaid.

 Via Federal Express Overnight:                  Via Federal Express Overnight:
 Areu Bros LLC                                   Areu Family Ventures, LLC
 3133 Continental Colony Parkway SW              3133 Continental Colony Parkway SW
 Atlanta, GA 30331                               Atlanta, GA 30331


 Via Federal Express Overnight:                  Via Federal Express Overnight:
 Behind The Curtain Funding, LLC                 Windmill Investments, LLC
Case 20-71228-pmb      Doc 86     Filed 03/02/21 Entered 03/02/21 17:49:12        Desc Main
                                  Document     Page 2 of 5




 Via Federal Express Overnight and            Via Federal Express Overnight:
 Via Email:                                   Steve Blum
 Sophia - Hellena Productions, Inc.




 Via Federal Express Overnight:               Via Federal Express Overnight:
 Mary Propes                                  Bear Dog Enterprises




 Via Federal Express Overnight:               Via Federal Express Overnight and
 Maxx Upside, LLC                             Via Email:
                                              Spot on Content LLC
                                              6787 West Tropicana, Suite 233
                                              Las Vegas, NV 89103


 Via Federal Express Overnight:               Via Federal Express Overnight:
 Eric Cape                                    Mike Phelps
 390 Brogdon Road                             390 Brogdon Road
 Suwanee, GA 30024                            Suwanee, GA 30024


 Via Federal Express Overnight and            Via Federal Express Overnight and
 Via Email:                                   Via Email:
 Adam Keen                                    Develop LLC




 Via Federal Express Overnight and            Via First Class Mail:
 Via Email:                                   Internal Revenue Service
 Miriam Miras                                 P.O. Box 7346
                                              Philadelphia, PA 19101
Case 20-71228-pmb        Doc 86   Filed 03/02/21 Entered 03/02/21 17:49:12   Desc Main
                                  Document     Page 3 of 5



 Via First Class Mail:
 Bank of America, N.A.
 P.O. Box 31785
 Tampa, FL 33631

      This 2nd day of March, 2021.
                                          JONES & WALDEN LLC
                                          /s/ Cameron M. McCord
                                          Cameron M. McCord
                                          Georgia Bar No. 143065
                                          699 Piedmont Avenue, NE
                                          Atlanta, Georgia 30308
                                          (404) 564-9300 Telephone
                                          Attorney for Debtor
                                          cmccord@joneswalden.com
               Case 20-71228-pmb   Doc 86   Filed 03/02/21          Entered 03/02/21 17:49:12      Desc Main
Label Matrix for local noticing        AT&T Document           Page 4 of 5
113E-1                                 c/o Bankruptcy
Case 20-71228-pmb                      4331 Communications Dr. Flr 4W
Northern District of Georgia           Dallas, TX 75211-1300
Atlanta
Tue Mar 2 10:27:30 EST 2021




                                       Cinelease                                     Clayton Robert Barker III
                                       10 Southwoods Pkwy #100                       Law Offices of Robert Barker
                                       Atlanta, GA 30354-3733                        4779 Sedberry Hill Court SE
                                                                                     Atlanta, GA 30339-5362


Corporate Creations Network In         Cushman & Wakefield                           ECS, Inc.
2985 Gordy Parkway, 1st Floor          1180 Peachtree Street NE #3100                15351 West 109th Street
Marietta, GA 30066-3078                Atlanta, GA 30309-7529                        Lenexa, KS 66219-1201



Endavo Media & Communications                                                        Green Fern Tree Service
3423 Piedmont Rd NE                                                                  1310 Northshore Drive
Atlanta, GA 30305-1751                                                               Roswell, GA 30076-2816



Humana
500 West Main Street
Louisville, KY 40202-4268



Johnson Controls                       LV Atlanta LLC                                Lawrence & Bundy LLC
1350 Northmeadow Pkwy #100             175 SW 7th St., Suite 2101                    1180 W. Peachtree St NW #1650
Roswell, GA 30076-5703                 Miami, FL 33130-2962                          Atlanta, GA 30309-3728



                                                                                     Palmer Productions
                                                                                     2023 S. Westgate Avenue
                                                                                     Los Angeles, CA 90025-6118



Rene Jongsman                          Rinehart Security & Consulting
2828 Peachtree #2801                   2451 Cumberland Pkwy, SE
Atlanta, GA 30305-5119                 Atlanta, GA 30339-6136



Secretary of the Treasury                                                            Sohonet
15th & Pennsylvania Avenue, NW                                                       12950 Culver Blvd, Suite 100
Washington, DC 20200                                                                 Los Angeles, CA 90066-6785
               Case 20-71228-pmb           Doc 86   Filed 03/02/21 Entered 03/02/21 17:49:12   Desc Main
                                                    Document     Page 5 of 5




U. S. Securities and Exchange Commission       ULINE
Office of Reorganization                       12575 Uline Drive
Suite 900                                      Pleasant Prairie, WI 53158-3686
950 East Paces Ferry Road, NE
Atlanta, GA 30326-1382

UnitedHealthcare Insurance Company             VSC Fire Security
ATTN: CDM/Bankruptcy                           1780 Corporate Drive, Ste 425
185 Asylum Street                              Norcross, GA 30093-2958
03B
Hartford, CT 06103-3408
